 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7                                          FRESNO DIVISION
 8
     ANA MARIE CALLERES,                              ) Case No.: 1:19-00513-EPG
 9                                                    )
10           Plaintiff,                               ) STIPULATION AND ORDER TO
                                                      ) EXTEND BRIEFING SCHEDULE
11                   v.                               )
                                                      )
12   ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14           Defendant.                               )
                                                      )
15
16           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to
17   extend Defendant’s time to file his response to Plaintiff’s opening brief with the Court by 30
18   days to March 19, 2020, and that all other scheduling dates set forth in the Court’s Case
19   Management Order shall be extended accordingly. This is Defendant’s first request for an
20   extension of time in this matter and he requests it in good faith and without any intent to prolong
21   proceedings unduly.
22          There is good cause for this extension request because counsel for Defendant is
23   responsible for performing a range of tasks that preclude drafting the Commissioner’s response
24   to Plaintiff’s opening brief by February 18, 2020, such as: drafting an answering brief in two
25   Social Security cases pending before the Ninth Circuit; drafting briefs in Social Security cases
26   before the district courts within the Ninth Circuit; and negotiating (or litigating) attorney fee
27   matters under the Equal Access to Justice Act before the Ninth Circuit and district courts within
28   the Ninth Circuit. Additionally, counsel for Defendant is relocating to Chicago, Illinois in



                                                      -1-
 1   February 2020, and this extension will allow him to prepare the Commissioner’s responsive brief
 2   without disruption from the scheduled leave associated with this relocation. Counsel for
 3   Defendant apologizes to Plaintiff and the Court for any inconvenience caused by this delay.
 4
 5
 6                                               Respectfully submitted,
 7
     Date: February 12, 2020                     McGREGOR W. SCOTT
 8
                                                 United States Attorney
 9                                               DEBORAH LEE STACHEL
                                                 Regional Chief Counsel, Region IX
10                                               Social Security Administration
11
                                          By:    /s/ Asim H. Modi
12                                               ASIM H. MODI
                                                 Special Assistant United States Attorney
13                                               Attorneys for Defendant
14
15   Date: February 12, 2020                     NEWEL LAW
16                                        By:    /s/ Asim H. Modi for Melissa Newel*
17                                               MELISSA NEWEL
                                                 *Authorized by email on February 12, 2020
18                                               Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28



                                                    -2-
                                                  ORDER
 1
            Upon review of the parties’ stipulation (ECF No. 17) the Court finds good cause to
 2
     approve same. Accordingly, IT IS ORDERED that Defendant’s response to Plaintiff’s opening
 3
 4   brief shall be filed on or before March 19, 2020, with all other deadlines in the Scheduling Order

 5   extended accordingly.
     IT IS SO ORDERED.
 6
 7      Dated:     February 12, 2020                          /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
